Citation Nr: 1515253	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  08-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for chronic fatigue syndrome (CFS).

2.  Entitlement to a rating in excess of 10 percent for residuals of liposarcoma of the left medial thigh prior to November 21, 2012, and in excess of 20 percent as of November 21, 2012.

3.  Entitlement to a rating in excess of 10 percent for left medial thigh scar.

4.  Entitlement to a total disability rating due to unemployability prior to November 21, 2012 (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

An October 2006 rating decision granted service connection for liposarcoma of the left medial thigh and assigned an initial 100 percent rating based on active malignancy pursuant to Diagnostic Code 5329.  

In the November 2007 rating decision on appeal, the RO reduced the 100 percent rating for liposarcoma of the left medial thigh to 10 percent, effective February 1, 2008, based on rating muscle injuries as a residual of the service-connected liposarcoma, pursuant to Diagnostic Codes 5329-5315. 

Subsequently, in July 2009, the RO awarded service connection for chronic fatigue syndrome, rated as 40 percent, and for scar of the left medial thigh, rated 0 percent, both as residuals of liposarcoma of the left medial thigh. 

These actions set the combined rating for residuals of the Veteran's liposarcoma of the left medial thigh at 50 percent, effective February 1, 2008. The Veteran timely appealed that decision.  In a January 2012 decision, the Board awarded a separate 10 percent rating for a scar of the left medial thigh but otherwise found the reduction proper.

In May 2013, the United States Court of Appeal for Veterans Claims issued a memorandum decision which set aside and remanded the Board's January 2012 decision for re-adjudication.  The Court found that the reduction amounted to a claim for an increased rating, and consequently the issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) should have been addressed by the Board.  Subsequent to the Court's action, the RO issued a rating decision, dated in October 2013, in which it awarded entitlement to TDIU, effective November 21, 2012, and an increased rating of 20 percent for the muscle damage due to liposarcoma of the left medial thigh, effective November 21, 2012.  The RO changed the Diagnostic Code used to rate the muscle disorder, from Diagnostic Code 5315, governing injuries to Muscle Group XV, to Diagnostic Code 5317, governing injuries to Muscle Group XVII.  38 C.F.R. § 4.73 (2014).

The Court held in the May 2013 memorandum decision that the claim that was originally appealed to the Board was "essentially a claim for an increased rating."  For that reason, and because pursuant to that initial claim the RO awarded an increased rating for liposarcoma of the left medial thigh and entitlement to a TDIU for part of the appeal period, the questions of whether higher ratings should now be assigned for service-connected residuals of liposarcoma of the left medial thigh, chronic fatigue syndrome, and scar of the left medial thigh, and entitlement to a TDIU prior to November 21, 2012, remain on appeal.


FINDINGS OF FACT

1.  Prior to June 6, 2013, the Veteran's service-connected residuals of liposarcoma of the left medial thigh of muscle groups XVII is shown to be manifested by a disability picture that more nearly approximates that of moderate injury. 

2.  As of June 6, 2013, the Veteran's service-connected residuals of liposarcoma of the left medial thigh of muscle groups XVII is shown to be manifested by a disability picture that more nearly approximates that of moderately severe injury. 

3.  Resolving reasonable doubt in favor of the Veteran, CFS has restricted his routine daily activity level to less than 50 percent of his pre-illness level from the April 8, 2009, effective date of the grant of service connection. 

4.  The Veteran is in receipt of the maximum rating for painful scars.

5.  The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected disabilities, collectively, preclude him from obtaining and retaining substantially gainful employment consistent with his education and vocational experience. 


CONCLUSIONS OF LAW

1.  Prior to June 6, 2013, the criteria for a 20 percent rating, but not higher, for residuals of liposarcoma of the left medial thigh were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2014).

2.  As of June 6, 2013, the criteria for a 40 percent rating, but not higher, for residuals of liposarcoma of the left medial thigh have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.55, 4.56, 4.73 Diagnostic Code 5317 (2014).

3.  The criteria for an initial 60 percent rating, but not higher, for CFS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.88a, 4.88b, Diagnostic Code 6354 (2014).

4.  The criteria for a rating in excess of 10 percent for left medial thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).

5.  The criteria for entitlement to a TDIU prior to November 21, 2012, were met.  38 U.S.C.A. § 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2009,  July 2009, and May 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Liposarcoma of the Left Medial Thigh 

An October 2006 rating decision granted service connection and assigned a temporary 100 percent rating for liposarcoma, left medial thigh, effective March 17, 2006, based on active malignancy and treatment, pursuant to Diagnostic Code 5329.  A November 2007 rating decision reduced the rating to 10 percent, effective February 1, 2008, based on residual moderate muscle disability, pursuant to Diagnostic Codes 5329-5315.  An October 2013 rating decision assigned a higher 20 percent rating for residuals of liposarcoma of the left medial thigh, effective November 21, 2012.  The RO changed the Diagnostic Code used to rate the residual muscle disability of the left thigh, from Diagnostic Code 5315, governing injuries to Muscle Group XV, to Diagnostic Code 5317, governing injuries to Muscle Group XVII.  38 C.F.R. § 4.73 (2014).

With respect to disabilities resulting from a muscle injury, 38 C.F.R. § 4.73, Diagnostic Codes 5301 through 5329 set forth the pertinent rating criteria and §§ 4.55 and 4.56 provide additional guidance in the rating of muscle disabilities.  38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5301-5329 (2014).

The Veteran's injury implicates Muscle Group XVII, composed of pelvic girdle group 2 including (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  Those muscles control extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of fascia lata and iliotibial band, acting with XIV in postural support of the body steadying the pelvis upon the head of the femur and condyles of femur on tibia.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2014).   

Under Diagnostic Code 5317, a 20 percent rating is assigned for moderate muscle damage; a 40 percent rating is assigned for moderately severe muscle damage; and a 50 percent rating is assigned for severe muscle damage.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2014).   

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (2014).  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe:

Slight disability of muscles. Type of injury: Simple muscle wound without debridement or infection. History and complaint: Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined above. Objective findings: Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of muscle function or retained fragments in the muscle tissue. 38 C.F.R. § 4.56(d)(1) (2014). 

Moderate disability of muscles. Type of injury: Through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement or prolonged infection.  History and complaint: Service department record or other evidence of in-service treatment of the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms as defined above, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings: Entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue.  Some loss of deep fasciae or muscle substance or impairment of muscle tonus and loss of power or lower threshold or fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2014). 

Moderately severe disability of muscles.  Type of injury: Through-and-through or deep penetrating wound by a small, high-velocity missile or large low-velocity missile with debridement, prolonged infection or sloughing of soft parts and intermuscular scarring.  History and complaint: Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Objective findings: Entrance and (if present) exit scars indicating track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fasciae, muscle substance or normal firm resistance of muscles compared to the sound side.  Tests of strength compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2014). 

Severe disability of muscles.  Type of injury: Through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint: Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for "moderately severe" muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings: Ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2014). 

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2014). 

Prior to June 6, 2013

The Board notes that the evidence is limited, but includes a June 2007 VA muscle examination report showing that the Veteran reported a feeling of tightness and soreness in the medial thigh area and rated the soreness at a 4 to 5 on a 0 to 10 pain scale.  It was present most often, but some days the soreness and tightness were worse than others.  Nothing seemed to alleviate it.  There was a numbness along the incision line.  His left thigh was not as strong as the right and felt weaker.  He stated that he leaned forward just slightly when preparing to stand from a sitting position, for adequate balance and when walking he leaned slightly forward.  He was able to complete all personal care and continued to work as a custodian.  The Veteran also stated that due to the surgery, he had some limited extension of the lower leg only when the hip was in flexion anterior.  Physical examination revealed that the Veteran's gait was regular and steady.  He ambulated with a slight forward lean at approximately 2 degrees forward bending.  There was some tissue loss in comparison to the right upper thigh.  He had full range of motion of the left hip joint.  The thigh muscles that appeared to be affected include the gracilis muscle, the magnus, the longus, and brievous muscles, and possible other muscles and tendons.  There was mild weakness in the left quadriceps muscle group in comparison to the right.  The assessment was residual muscle loss, mild weakness, and mild decrease in motion of the knee when the hip was held in flexion.  

In consideration of this evidence, there is indication of a loss of muscle substance and limited extension of the lower leg when the hip was in flexion, but he was found to have full range of motion otherwise.  In addition there was mild weakness.  The Veteran also reported feeling less strength in the left thigh when compared to his right and walked with a slight forward lean for balance.  The evidence is at least in equipoise and, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for a moderate muscle disability prior to June 6, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5317 (2014). 

Although a higher rating of 20 percent rating is warranted prior to June 6, 2013, the Board finds that the Veteran's left thigh muscle disability was not shown to be productive of moderately severe muscle disability.  Of the cardinal signs and symptoms of muscle disability, the Veteran complained of consistent pain, and tightness in the medial thigh area.  The regulations setting forth the criteria for a moderate muscle disability state that there must be a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  In contrast, the regulations which establish the criteria for a moderately severe muscle disability state that there must be a record of consistent complaints of the cardinal signs and symptoms of muscle disability.  The Board interprets that to mean that in order to receive a moderately severe disability rating for a muscle injury, there must be evidence of consistent complaints of all or most of the cardinal signs and symptoms of muscle disability.  However, the only consistent symptoms the Veteran has reported are pain and tightness.  Prior to June 6, 2013, he did not claim to suffer from loss of power, weakness, lowered threshold of fatigue, fatigue-pain, or impairment of coordination..  It is unclear whether the Veteran's claim of leaning forward on standing and ambulating for balance would qualify as uncertainty of movement.  Therefore, the Board finds that element of the criteria for a moderately severe disability rating has not been established for the period prior to June 6, 2013.  The symptoms and signs of the Veteran's disability prior to June 6, 2013, did not otherwise meet the criteria to more nearly approximately a moderately severe muscle injury.  Accordingly, the Board finds that a rating greater than 20 percent was not warranted prior to June 6, 2013.

As of June 6, 2013

A June 6, 2013, VA muscle injury examination report shows that the Veteran had a non-penetrating muscle injury.  The Veteran complained of daily muscle pain in the left groin.  The examiner noted that the location of the muscle injury was in the pelvic girdle and thigh region.  The muscle groups affected were Group XV, XVI, and XVII, on the left side.  With regard to muscle group XVII, the examiner indicated that there is not severe damage such that the Veteran was unable to rise from a seated and stooped position and maintain postural stability without assistance.  He had some loss of deep fascia and some loss of muscle substance.  Each muscle group affected resulted in consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination.   Muscle strength testing was 4/5.  The Veteran did not have muscle atrophy.  He occasionally used the hand rail on the side of the hallway due to weakness, fatigue, and thigh liposarcoma.  In addition, other physical findings related to the muscle disability included a gait that was stooped, he was unable to heel or toe walk, and he was unsteady.  The examiner opined that the Veteran's service-connected thigh liposarcoma and treatment for that condition were keeping him from working.  He would have difficulty doing his job with the left leg pain and fatigue.  

The Board finds that the June  2013 VA examiner demonstrates objective evidence of loss of deep fascia and some loss of muscle substance.  In addition, the muscle groups affected result in consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination.  Significantly, the June 2013 VA examiner set forth that there was evidence of an inability to keep up with work requirements as a result of the muscle disability.  Therefore, the Board finds that the Veteran's service-connected residuals of liposarcoma of the left medial thigh of muscle groups XVII are shown to be manifested by a disability picture that more nearly approximates that of moderately severe injury, warranting a 40 percent rating, as of June 6, 2013.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5317 (2014). 

Although a higher rating 40 percent rating is warranted based on the findings of increase severity at the June 2013 VA examination, the Board finds that the Veteran's left thigh muscle disability is not shown to be productive of a higher level of severe muscle disability.  The history of the injury does not support a severe muscle injury.  Nor is there objective evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups, loss of deep fascia, or soft flabby muscles in the wound area.  Nor is there evidence that the muscles in the left hip and leg swell and harden abnormally in contraction. The examination reports do not indicate severe left hip and leg impairment when compared to the uninjured right hip and leg.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted as the evidence does not demonstrate evidence of severe muscle disability.

The Board further finds that a separate rating is not warranted for any limitation of motion of the left hip or left thigh because the symptomatology is already contemplated by the 20 percent rating and the 40 percent ratings for muscle injury.  The rating criteria show that an injury to Muscle Group XVII affects function of the hip and thigh. Therefore, a separate rating for limitation of motion of the left hip or the left thigh would constitute pyramiding.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).
 
A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2014). 

While mindful of the Veteran's complaints of left-sided pain and numbness, the Board observes that those symptoms are contemplated in the muscle codes that have been used to rate his service-connected disability.  38 C.F.R. § 4.73, Diagnostic Codes 5315, 5317 (2014).  Thus, the Board may not award a separate rating for those same symptoms under Diagnostic Codes 8529, 8629, or 8729 as to do so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the Board finds that a separate rating is not warranted for any left lower extremity peripheral nerve condition.



Chronic Fatigue Syndrome

The Veteran's service-connected CFS is assigned a 40 percent rating under Diagnostic Code 6354.  38 C.F.R. § 4.88b (2014).  Diagnostic Code 6354 states that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.

A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2014).

For the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note (2014).

A May 2009 VA examination report shows that after the Veteran's second course of chemotherapy, he was able to return to work, but was only able to work a couple days.  He was so fatigued, he was unable to remain upright.  He gave notice at his work that he would not be able to continue.  The examiner noted that the Veteran never recovered from the fatigue.  The fatigue and lack of endurance in his legs was made even worse after undergoing radiation therapy.  He was able to perform activities of daily living.  He is able to walk a fourth of a mile, which took approximately 45 minutes.  He was no longer able to walk and play golf and was not able to do his job as a custodian.  Review of systems noted that the Veteran had blurred vision when he was fatigued.  He was alert, but he was not able to recall the names of his physicians.  The examiner concluded that the Veteran's fatigue had kept him from continuing employment.  

A June 2013 VA CFS examination report shows that continuous medication was required for control of CFS.  It was indicated that the Veteran has debilitating fatigue reduced daily activity level to less than 50 percent of pre-illness level for six months or longer.  Current symptoms included debilitating fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, migratory joint pains and sleep disturbance.  The Veteran's describes his day as getting up at 7:00 in the morning, napping daily, and sitting quite a lot.  He tried to be active and got short of breath.  He also had cognitive impairment attributed to CFS, to include inability to concentrate, forgetfulness, and confusion.  The Veteran reported he had issues with being disoriented or forgetful.  The symptoms were nearly constant.  The examiner later indicated that the Veteran's symptoms restricted routine daily activities to 50 percent to 75 percent of the pre-illness level.  The Veteran's symptoms due to CFS resulted in periods of incapacitation over the past 12 months of at least two, but less than 4 weeks.  Also due to CFS, the Veteran had difficulty doing range of motion of the hips and back.  He had to use his hands to try to raise his legs for flexion of the hips.  There was minimal movement and fatigue.  He had increased fatigue after doing range of motion of the legs and arms.  The examiner concluded that the Veteran's CFS impacted his ability to work. The Veteran last worked in 2009.  He tried to go back to work, but had too much fatigue.  The examiner noted that the Veteran would not be able to do the type of work he previously performed.  He had fatigue and was unable to stand for even short periods of time.  It was the examiner's opinion that the Veteran's chronic fatigue was keeping him from working.  He did not have the energy to do the work he had to do while working as a custodian.  He could not keep up with what he needed to do and left his job.  He would have difficulty maintaining a job as a custodian having the fatigue that he had and the pain that had developed.  

After considering the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 60 percent disability rating for CFS from the April 8, 2009, effective date of the grant of service connection is warranted.  

The Veteran has provided competent lay evidence, particularly during VA examinations, of constant fatigue, lack of energy, inability to concentrate, being disoriented, and having difficulty with memory, to include recalling his physician's names.  

To the extent that the July 2013 VA examiner indicated that the Veteran had debilitating fatigue reduced daily activity level to less than 50 percent of pre-illness level for six months or longer, which was inconsistent with the box checked which specifies that the Veteran's activities were restricted to 50 percent to 75 percent of his pre-illness level, the Board resolves reasonable doubt in favor of the Veteran and finds that the examiner's written comments are a more accurate representation of findings, and entitled to more probative weight than a checked box on the examination report.

Accordingly, resolving reasonable doubt in favor of the Veteran, and based on the competent and credible evidence which indicates that since the effective date of service connection, the Veteran's CFS has restricted his activity level to less than 50 percent of the usual level, the Board concludes that an initial rating of 60 percent, but not higher, is warranted.

The Board has also considered entitlement to an initial disability rating in excess of 60 percent.  However, there is no indication that the Veteran's symptoms of CFS were so severe that his routine daily activities were almost completely restricted, or that they occasionally precluded self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2014).  The Board therefore finds that the evidence of record does not justify the assignment of a 100 percent rating at any point during this appeal. 

Accordingly, the Board finds that the symptomatology reported by the Veteran and shown in the record is consistent with the 60 percent rating the Board is assigning effective April 8, 2009, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Scar of the Left Medial Thigh

In a January 2012 rating decision, the RO effectuated the Board's grant that same month of a higher 10 percent rating for a residual scar of the left medial thigh, effective February 1, 2008, under Diagnostic Code 7804, which pertains to unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  That is the maximum rating provided under that Diagnostic Code.  

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014); 67 Fed. Reg. 49590 -49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2014).  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, a higher rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A June 2007 VA muscle examination report notes that the Veteran had a 18.0 centimeter scar extending from the left groin to medially into the left thigh area.  It was well healed, smooth, and hyperpigmented.  In that area, the skin is hard, firm, and not as mobile or movable as the skin on the other section of the same leg.  There was numbness and a slight elevation in the lower portion where the surgery was performed.  

A June 2013 VA scars examination shows that the Veteran had a left thigh scar resulting from a liposarcoma.  It was painful, rated as 4 out of 10, every day.  It was worse with walking or standing.  He had to sit down and rest to decrease the pain.  He had one painful scar in the medial thigh with prolonged walking or standing.  The scar was not unstable.  It was located on the left lateral thigh and left buttocks area and measures 19.5 by 0.8 centimeters.  The scar resulted in hip limitation of function on the left side due to the scar and muscle loss.  The examiner also reported minimal muscle loss of the left thigh associated with the scar.  The VA examiner opined that the Veteran's scar did not make him unemployable.  He would be able to work if the scar were his only issue.  It was more likely his chronic fatigue and back.    

The Veteran is in receipt of the maximum rating pursuant to Diagnostic Code 7804.  Thus, the Board has considered whether a higher rating would be in order under other relevant diagnostic codes.  The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited), 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), and 7803 (superficial, unstable scars) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  The anatomy impacted by the scar is the left lower extremity.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7803 (2008). 

While the June 2013 VA scar examination report notes that the Veteran had hip limitations on the left side, a separate rating for functional impairment scars under Diagnostic Code 7805 would result in pyramiding.  The hip limitation of motion is already compensated in the rating assigned for the Veteran's muscle disability.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, the Board finds that there is no basis for any increased rating in excess of 10 percent or any separate rating for a left medial thigh scar at any period of the appeal.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular Consideration

The Board must also determine whether the schedular ratings are inadequate, thus requiring a referral of the claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating. Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected residuals of liposarcoma of the left medial thigh, chronic fatigue syndrome, and left medial thigh scar, but the medical evidence shows that those manifestations are not present in this case.  Additionally, each of the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  As the rating schedule is adequate to rate each of the disabilities on appeal, referral for extra-schedular consideration is not in order.

TDIU prior to November 21, 2012

In a VA form 21-8940, Application for Increased Compensation Based on Unemployability, received in May 2013, the Veteran reported that he last worked full time in September 2008, and that he became too disabled to work in June 2008.  He was employed as a custodian.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2014).

In light of the grant above, the Veteran is in receipt of a combined 70 percent service-connected disability rating prior to November 21, 2012.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) prior to November 21, 2012. The remaining question is whether the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation for the period prior to November 21, 2012. 

The central inquiry is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the medical evidence of record shows that that the Veteran has consistently experienced severe functional impairment as a result of service-connected residuals of liposarcoma of the left medial thigh and CFS.  The May 2009 VA examiner concluded that the Veteran's fatigue kept him from continuing employment.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board finds May 2009 VA medical opinion highly probative.  Further, the Bard finds no adequate basis to reject the competent medical opinion provided by VA based on any lack of credibility.  That opinion is persuasive and supported by the evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22 (1998).  Although a June 2007 VA muscle examination report shows that the Veteran continued to work as a custodian, the Veteran reported in a May 2013 VA form that he last worked full time in September 2008.  That is consistent with the evidence or record.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that for the period prior to November 21, 2012, dating to February 1, 2008, the date of service connection for chronic fatigue syndrome and the expiration of a previous 100 percent rating for active malignancy, the criteria for TDIU were met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a 20 percent rating, but not higher, for residuals of liposarcoma of the left medial thigh, prior to June 6, 2013, is granted.
 
Entitlement to a 40 percent rating, but not higher, for residuals of liposarcoma of the left medial thigh, effective June 6, 2013, is granted.  

An initial 60 percent rating, but not higher, for CFS, is granted.  

A rating in excess of 10 percent for left medial thigh scar is denied.

Entitlement to a TDIU prior to November 21, 2012, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


